DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 10/23/2020. As directed by the amendment: Claim 13 has been amended, claim 20 has been cancelled, and claims 21-27 are new. Thus, claims 13-19 and 21-27 are presently pending in the application.

Response to Arguments
Applicant’s amendments to claim 13 have been fully considered are overcome the previous rejection. However, upon further consideration, a new ground(s) of rejection is made in view of Alferness (US 2010/0069848).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 13, 17, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Alferness (US 2010/0069848); in view of Krasnow (US 2016/0256106).
Regarding Claim 13, Alferness discloses a wearable medical device (medicament delivery device (14) and band (12); Fig.1) comprising: an annular housing (housing (16); Fig.1) configured to attach to a wrist of a patient (the assembly 10 generally comprises a band 12 arranged to at least partially encircle and be secured to a body extremity, such as an arm or wrist and a liquid medicament delivery device 14 secured to the band 12; parag. [0025], lines 3-6); a first receptacle (collapsible hood (134); Fig.8) attached to the annular housing (the collapsible hood (134) is attached to the medicament delivery device (14) via arm (142; Fig.8)) for receiving a first portion of a tube (flexible conduit (150)) of an intravenous delivery system (the flexible conduit (150) delivers medicament from reservoir (54; Fig.4); a flow regulator (button (131); Fig.8) attached to the annular housing (button (131) is attached to the annular housing (16) via arm (142) as seen in Fig.8) and in contact with the first portion of the tube (When the button 131 is not depressed, the interference fit between the button shoulder 137 and the opening 143 pinches the conduit off to preclude medicament flow; parag. [0038], lines 5-7), wherein the flow regulator is configured to modify a geometric characteristic of the first portion of the tube by altering a curvature of the tube (button (131) alters the curvature of the flexible conduit (150), since button (131) pinches the flexible conduit (151)) (When the button 131 is not depressed, the interference fit between the button shoulder 137 and the opening 143 pinches the conduit off to preclude medicament flow; parag. [0038], lines 5-7).
Alferness does not appear to disclose a pulse monitor attached to the housing wherein the pulse monitor is configured to contact the wrist of the patient and measure a pulse of the patient, and a wireless transmitter for communicating with a user.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alferness to incorporate the teachings of Krasnow to provide a pulse monitor attached to the annular housing and a wireless transmitter in order to enhance monitoring the patient’s health when being treated.
Regarding Claim 17, Alferness as modified discloses the wearable medical device according to claim 13, and further discloses wherein the annular housing comprises a first hinge (hinge (20); Fig.2) and a first fixing mechanism (base (15) and band (12); Fig.4).
Regarding Claim 19, Alferness as modified discloses the wearable medical device according to claim 17, and further discloses wherein the first fixing mechanism comprises a mechanical fixing mechanism (band (12)).
Regarding Claim 22, Alferness as modified discloses the wearable medical device according to claim 13, and further discloses wherein altering the curvature of the tube (151) is selected from a group consisting of: bending the tube, spiraling the tube, and twisting the tube (shoulder (137) of button (131) pinches and bends the flexible conduit (150) as seen in Fig.8).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Alferness (US 2010/0069848); in view of Krasnow (US 2016/0256106), Bochenko (US 2013/0204227), and Jedwab (US 2016/0350512).
Regarding Claim 14, Alferness as modified discloses the wearable medical device according to claim 13, and further discloses modify the flow regulator (131) to alter the geometric characteristics of the tube (button (131) alters the curvature of the flexible conduit (150), since button (131) pinches the flexible conduit (151)) (When the button 131 is not depressed, the interference fit between the button shoulder 137 and the opening 143 pinches the conduit off to preclude medicament flow; parag. [0038], lines 5-7)
Alferness does not appear to disclose a control unit comprising a processor and a storing programmable logic executable by the processor to cause the processor to: receive, at the wireless transmitter and from the user console, a dosage, wherein the dosage comprises a drug type, a dosage flow rate, and a volume; receive, at the wireless transmitter and from a flow meter communicatively coupled to the wearable medical device, a first flow rate, wherein the first flow rate measures a flow rate in the first portion of the tube; compare the first flow rate to the dosage flow rate; 2Appl. No. 16/027,425 determine that a difference between the first flow rate and the dosage flow rate is above a threshold; and modify the flow regulator to alter the geometric characteristic of the tube.
Bochenko teaches it was known in the art to have a sensor circuit (30; Fig.17) that receive information (36) from wirelessly from transmitter (34), a remote data collection system 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alferness to incorporate the teachings of Bochenko and Jedwab to provide control unit comprising a processor and a storing programmable logic that receive a dosage (dosage type, dosage flow rate, and volume) and compare the first flow rate to the dosage flow rate is above threshold in order to ensure that the dosage is being delivered at the right flow rate.
Regarding Claim 15, Alferness as modified discloses all of the limitations claim 14 above.
Alferness does not appear to disclose a control unit configured to: receive biometric data from the pulse monitor; detect a patient condition based on the biometric data; and send an alert to the user console indicating the patient condition.
Krasnow teaches it was known in the art to have a controller (1140; Fig.11) of device (110) that is fully capable of receiving biometric data from a pulse oximeter (The device 1100 may include further sensors (not shown), e.g., heart rate sensors, galvanic skin response sensors, pulse oximeters, or other sensors configured to detect one or more properties of the body of a user and/or of the environment of the device 1100; parag. [013], lines 22-25). The controller (1140) includes a controller module (1172) that detects the health state of a user (Controller module 1172 may include instructions for displaying data related to a detected hematological 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alferness to incorporate the teachings of Krasnow to have a controller unit that receives, detect, and send an alert to the user in order to enhance user interface and ensure the safety of the patient.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alferness (US 2010/0069848); in view of Krasnow (US 2016/0256106) and Ahn (US 2016/0256665).
Regarding Claim 16, Alferness as modified discloses all of the limitations claim 13 above.
However, Alferness does not appear to explicitly disclose a portion of the annular housing comprising an elastomer having an elastic modulus less than 1.0 gigapascals (GPa).
Ahn teaches it was known in the art to have a material greater than 0.4 GPa.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alferness to be composed of an elastomer with an elastic modulus from greater than 0.4 GPa to less than 1.0 GPa (For example, a material forming a 3D structure to be included in any of the apparatuses (including systems and devices described as a stiff or rigid material and may be a material that has an elastic modulus (e.g., Young's modulus) value in a range of greater than about 0.4 GPa; parag. [0011], lines 10-14) since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside the ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990).

Alferness does not appear to disclose a magnetic fixing mechanism.
Ahn teaches it was known in the art to have a magnet fixing device (Fig.45E).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Galitz to incorporate the teachings of Ahn to provide a magnetic fixing mechanism in order to secure the wearable device.

Claims 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Alferness (US 2010/0069848); in view of Krasnow (US 2016/0256106) and Loth (US 9067051).
Regarding Claim 21, Alferness as modified discloses all of the limitations claim 13 above.
Alferness does not appear to disclose that the flow is altered by a shear stress applied on the medication in the tube.
Loth teaches it was known in the art to have squeeze element (10; Fig.1) that is fully capable of altering shear stress, since squeeze element (10) influence viscosity of the medium in tube (2) (shear stress depend on the viscosity of the fluid) (column 7 (lines 64-67) - column 8 (lines 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alferness to incorporate the teachings of Loth to have a flow regulator that alters shear stress (viscosity) in order to adjust volume flow.
Regarding Claim 23, Alfereness discloses all of the limitations claim 13 above.

Loth teaches it was known in the art to have a tube made of flexible material (column 2, lines 43-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alferness to incorporate the teachings of Loth to have a shape memory polymer tube (flexible material) in order for the valve to be able to squeeze the tube to control/ regulate flow.
Regarding Claim 24, Alferness discloses a wearable medical device comprising: an annular housing (16) configured to attach to a wrist of a patient (the assembly 10 generally comprises a band 12 arranged to at least partially encircle and be secured to a body extremity, such as an arm or wrist and a liquid medicament delivery device 14 secured to the band 12; parag. [0025], lines 3-6); a first receptacle (134) attached to the annular housing for receiving a first portion of a tube (151) of an intravenous delivery system (the flexible conduit (150) delivers medicament from reservoir (54; Fig.4); a flow regulator (131) attached to the annular housing (button (131) is attached to the annular housing (16) via arm (142) as seen in Fig.8) and in contact with the first portion of the tube (When the button 131 is not depressed, the interference fit between the button shoulder 137 and the opening 143 pinches the conduit off to preclude medicament flow; parag. [0038], lines 5-7).
Alferness does not appear to disclose a pulse monitor attached to the housing wherein the pulse monitor is configured to contact the wrist of the patient and measure a pulse of the patient, and a wireless transmitter for communicating with a user. Alferness does not also disclose the flow regulator is configured to alter a shear stress of a medication in the tube.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alferness to incorporate the teachings of Krasnow to provide a pulse monitor attached to the annular housing and a wireless transmitter in order to enhance monitoring the patient’s health when being treated.
Loth teaches it was known in the art to have squeeze element (10) that is fully capable of altering shear stress, since squeeze element (10) influence viscosity of the medium in tube (2) (shear stress depend on the viscosity of the fluid) (column 7 (lines 64-67)- column 8 (lines 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alferness to incorporate the teachings of Loth to have a flow regulator that alters shear stress (viscosity) in order to adjust volume flow.

s 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Alferness (US 2010/0069848); in view of Krasnow (US 2016/0256106), Bochenko (US 2013/0204227), Jedwab (US 2016/0350512), and Loth (US 9067051).
Regarding Claim 25, Alferness as modified discloses all of the limitations of claim 24 aboove.
Alferness does not appear to disclose a control unit comprising a processor and a storing programmable logic executable by the processor to cause the processor to: receive, at the wireless transmitter and from the user console, a dosage, wherein the dosage comprises a drug type, a dosage flow rate, and a volume; receive, at the wireless transmitter and from a flow meter communicatively coupled to the wearable medical device, a first flow rate, wherein the first flow rate measures a flow rate in the first portion of the tube; compare the first flow rate to the dosage flow rate; 2Appl. No. 16/027,425 determine that a difference between the first flow rate and the dosage flow rate is above a threshold; and modify the flow regulator to alter the shear stress of the medication in the tube.
Bochenko teaches it was known in the art to have a sensor circuit (30; Fig.17) that receive information (36) from wirelessly from transmitter (34), a remote data collection system (6), and a fluid delivery sensor (60) wherein information (36) is indicative of fluid flow, volume, and type (parag. [0158], lines 5-12) (parag. [0010]). Jedwab teaches it was known in the art to have a control unit (5) and memory means (4) that compares the differences between a measured flow rate and a predefined flow rate (parag. [0063]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alferness to incorporate the teachings of Bochenko and Jedwab to provide control unit comprising a processor and a storing 
Loth teaches it was known in the art to have squeeze element (10; Fig.1) that is fully capable of altering shear stress, since squeeze element (10) influence viscosity of the medium in tube (2) (shear stress depend on the viscosity of the fluid) (column 7 (lines 64-67) - column 8 (lines 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alferness to incorporate the teachings of Loth to have a flow regulator that alters shear stress (viscosity) in order to adjust volume flow.
Regarding Claim 26, Alferness as modified discloses all of the limitations claim 14 above.
Alferness does not appear to disclose a control unit configured to: receive biometric data from the pulse monitor; detect a patient condition based on the biometric data; and send an alert to the user console indicating the patient condition.
Krasnow teaches it was known in the art to have a controller (1140; Fig.11) of device (110) that is fully capable of receiving biometric data from a pulse oximeter (The device 1100 may include further sensors (not shown), e.g., heart rate sensors, galvanic skin response sensors, pulse oximeters, or other sensors configured to detect one or more properties of the body of a user and/or of the environment of the device 1100; parag. [013], lines 22-25). The controller (1140) includes a controller module (1172) that detects the health state of a user (Controller module 1172 may include instructions for displaying data related to a detected hematological 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alferness to incorporate the teachings of Krasnow to have a controller unit that receives, detect, and send an alert to the user in order to enhance user interface and ensure the safety of the patient.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Alferness (US 2010/0069848); in view of Krasnow (US 2016/0256106),  Loth (US 9067051), and Nystrom (US 8915399).
Regarding Claim 27, Alferness as modified discloses all of the limitations claim 24 above.
Alferness does not appear to disclose the medication is non-Newtonian fluid consisting of thixotropic.
Nystrom teaches it was known in the art to have a thixotropic non-newtonian fluid (column 13, lines 40-48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alferness to incorporate the teachings of Nystrom to have a thixotropic non-Newtonian fluid in order to have better fluid control (more shear stress causes the viscosity to lower).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/T.I./Examiner, Art Unit 3783  
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783